UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2004


TULIO ABELINO SARAVIA-GONZALEZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 16, 2014               Decided:   January 27, 2014


Before KING, AGEE, and WYNN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Tulio Abelino Saravia-Gonzalez, Petitioner Pro Se.    Stuart F.
Delery, Assistant Attorney General, Daniel Eric Goldman, Senior
Litigation   Counsel,   Jonathan  Aaron   Robbins,  Office   of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tulio Abelino Saravia-Gonzalez, a native and citizen

of El Salvador, petitions for review of an order of the Board of

Immigration        Appeals      (“Board”)      dismissing            his    appeal    from   the

immigration judge’s denial of his requests for withholding of

removal      and    protection        under    the   Convention            Against     Torture.

For the reasons discussed below, we dismiss the petition for

review.

              Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2012), we lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2012), to review the final order of removal of an alien who is

removable      for     having         been    convicted         of    certain        enumerated

crimes,      including          a    controlled      substance             offense.        Under

§ 1252(a)(2)(C),           we       retain    jurisdiction           “to     review    factual

determinations          that           trigger       the         jurisdiction-stripping

provision, such as whether [Saravia-Gonzalez] [i]s an alien and

whether      []he    has    been       convicted     of     a    [controlled          substance

offense].”         Ramtulla v. Ashcroft, 301 F.3d 202, 203 (4th Cir.

2002).       Once we confirm these two factual determinations, then,

under    8    U.S.C.       § 1252(a)(2)(C),          (D),       we     can    only    consider

“constitutional claims or questions of law.”                                 § 1252(a)(2)(D);

see Turkson v. Holder, 667 F.3d 523, 527 (4th Cir. 2012).

              Because      Saravia-Gonzalez          has    conceded          that    he   is   a

native and citizen of El Salvador and that he has been convicted

                                               2
of a controlled substance offense, we find that § 1252(a)(2)(C)

divests us of jurisdiction over the petition for review. *                We

therefore deny leave to proceed in forma pauperis and dismiss

the petition for review.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.


                                                      PETITION DISMISSED




     *
         Saravia-Gonzalez   does   not    raise  any   colorable
constitutional issues or questions of law that would fall within
the exception set forth in § 1252(a)(2)(D).



                                    3